                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      December 20, 2018

BY ECF
The Honorable J. Paul Oetken
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     State of New York, et al. v. Mnuchin et al., No. 18 Civ. 6427 (JPO)

Dear Judge Oetken:

        This Office represents Treasury Secretary Steven Mnuchin, in his official capacity; the
U.S. Department of the Treasury; Commissioner of Internal Revenue Charles P. Rettig, in his
official capacity; the Internal Revenue Service; and the United States of America (together, the
“Government”), the defendants in the above-referenced action. The Government moved to
dismiss the complaint in this case on November 2, and the plaintiff states (the “States”) opposed
the motion and cross-moved for summary judgment on December 14. We write respectfully to
request a two-week extension for its upcoming brief, from the schedule set by the Court in its
order of September 6, 2018. ECF No. 39. This extension is requested due to the vacation
schedules of the counsel for the Government over the holidays (Ms. Tinio will be out of the
office from December 22 to January 2, and I will be out from December 26 until January 8) and
the need to coordinate the Government’s filing with other agencies and personnel, many of
whom will also be unavailable over the holidays. This is the Government’s first request for an
extension of time to file its brief in opposition to the States’ cross-motion and reply in support of
its motion to dismiss. The Government respectfully proposes that it file its brief on January 31,
2019. The States have not proposed a new due date for their reply brief in support of their cross-
motion, but the Government would, of course, consent to a corresponding extension of their
reply deadline.

        The States’ position on this request is as follows: The States oppose the Government’s
request for an extension of time, given that the parties negotiated, and the Court approved, a
global briefing schedule that already significantly extended the default deadlines, including a 45-
day extension for the Government’s response to the Complaint. ECF Nos. 38 & 39. The States
adhered to that negotiated schedule and filed their opposition to the motion to dismiss and cross-
motion for summary judgment in 42 days. It would be inequitable to permit the Government to
depart from the negotiated schedule now and take 48 days to file its reply and opposition.
                                                                                        Page 2


       We thank the Court for its consideration of this request.

                                                     Respectfully,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                By: __s/Jean-David Barnea____________
                                                    JEAN-DAVID BARNEA
                                                    REBECCA S. TINIO
                                                    Assistant United States Attorneys
                                                    Tel. (212) 637-2679/2774
                                                    Fax (212) 637-2686
Cc:   counsel for plaintiffs (by ECF)
